                                                                            !:~ r.   E ;,:,•         1:              •   d""l
                                                                                                                         .   y
                                                                                     ~-    ~   -~:   ~.... .., . -




                          UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF CONNECTICUT


In the Matter of the Extradition of                  )
                                                     )       Misc. No. 3:19mc136(RMS)
Allan Mann a/k/a Hailee Randolph Desouza a/k/a       )
Hailee DeSouza a/k/a Hailee DeSousa                  )

                          AFFIDAVIT OF W AIYER OF EXTRADITION

        I, Allan Mann a/k/a Hailee Randolph DeSouza a/k/a Hailee DeSouza a/k/a Hailee

DeSousa, having been fully informed by my attorney, David A. Ring, Esq., of my rights under

the extradition treaty in force between the United States and Canada and 18 U.S.C. §§ 3184-

3196, do hereby waive any and all such rights, except any that I may have under section 3188,

and ask the Court to expedite my return, in custody, to Canada.

       My attorney, with whose services I am satisfied, has explained to me the terms of the

extradition treaty in force between the United States and Canada, the applicable sections of Title

18 of the United States Code, and the complaint filed by the United States Attorney in fulfillment

of the United States' treaty obligations to the Government of Canada. I understand that, pursuant

to 18 U.S.C. § 3184, I am entitled to a hearing at which certain facts would need to be

established, including:

- That currently there is an extradition treaty in force between the United States and Canada;

- That the treaty covers the offense for which my extradition was requested;

- That I am the person whose extradition Canada seeks; and

- That probable cause exists to believe that I committed the offense for which extradition was

requested.

       I admit that I am the individual against whom charges are pending in Canada and for

whom process is outstanding there. I fully understand that in the absence of a waiver of my
rights, I cannot be compelled to return to Canada unless and until a court in the United States

issues a ruling certifying my extraditability and the Secretary of State of the United States issues

a warrant of surrender.

       I have reviewed the complaint, and I fully understand my right to a hearing at which my

counsel and I could challenge the extradition request presented by the Government of Canada.

       I hereby waive my rights under the extradition treaty and the applicable sections of Title

18 of the United States Code, except any rights I may have under section 3188, and agree to be

transported in custody, as soon as possible, to Canada, and to remain in custody of the United

States Marshal pending the arrival of duly authorized representatives from Canada. No

representative, official, or officer of the United States or of the Government of Canada, nor any

other person whosoever, has made any promise or offered any other form of inducement or made

any threat or exercised any form of intimidation against me. I execute this waiver of rights

knowingly, voluntarily, and entirely of my own free will and accord.

       Dated this __ day ofNovember, 2019.



                                                      Allan Mann


oabngC ZS ~
Attorney for Allan Mann         --=- -


       I hereby certify that on this ..., / 71~ ay of _November, 2019, Allan Mann personally
appeared before me and made his oath in due form of law that the statements herein are true.


                                                 /s/ Robert M. Spector
                                              Robert M. Spector
                                              United States M agi, t • e Judge
                                              District of Connecticut
